 

FILED
UNITED STATES DISTRICT COURT | October 31, 2019
EASTERN DISTRICT OF CALIFORNIA —

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF

 

 

 

CALIFORNIA Ce
UNITED STATES OF AMERICA, Case Nos.
2:15-CR-00176-TLN and 1:15-CR-00242-TLN,
Plaintiff,
V.
ORDER FOR RELEASE OF

VITHIYA TIM, © PERSON IN CUSTODY

Defendant.

 

 

TO: UNITED STATES MARSHAL:

 

This is to authorize and direct you to release VITHIYA TIM, Case Nos.
2:15-CR-00176-TLN and 1:15-CR-00242-TLN, Charge 18 U.S.C. § 3606, from custody for
the following reasons: | |

. Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety

____ Corporate Surety Bail Bond
(Other): Ordered to be released on Friday morning November
4, 201 st $:00 AM to Brad Porre or Attorney Kyle Knapp, on
the terms and conditions stated on the record. The defendant
is ordered to complete a 6-month residential treatment

program and report to the Salvation Army in Stockton,

California on November 1, 2019.

 

Issued at Sacramento, California on October 31, 2019 at 9:50 AM.

 
UNITED STATES DISTRICT COURT

Eastern District of California

Waiver of Hearing to Modify Conditions
Of Probation/Supervised Release or Extend Term of Supervision

I have been advised and understand that I am entitled by law to a hearing and assistance of
counsel before any unfavorable change may be made in my Conditions of Probation and
Supervised Release or my period of supervision being extended. By "assistance of counsel," I
understand that I have the right to be represented at the hearing by counsel of my own choosing if
I am able to retain counsel. I also understand that I have the right to request the Court to appoint
counsel to represent me at such a hearing at no cost to myself if I am not able to retain counsel of
my own choosing.

I hereby voluntarily waive my statutory right to a hearing and to assistance of counsel. I
also agree to the following modification of my Conditions of Probation and Supervised Release or
to the proposed extension of my term of supervision:

11. The defendant shall reside and participate in an inpatient correctional treatment program at
the Salvation Army in Stockton, California, to obtain assistance for drug and/or alcohol
abuse, for a period of 6 months.

12. The defendant is to have no contact with co-defendant Meghan Paradis unless through a
designated 3" party approved by the probation officer for issues specifically related to their

 

 

child.
witness (4 ah Shap Signed yt
Wéndy X. Reygs Vuthiya Tim
Probationer or Supervised

U.S. Probation Officer
Releasee

(0 -Sl- (4

Date

 

PROB 49
